The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 14, 2014

                                       No. 04-14-00392-CR

                                       Billy Bob OPPELT,
                                             Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010CR5849
                        Honorable Raymond Angelini, Judge Presiding


                                         ORDER
       Appellant’s brief was originally due September 26, 2014; however, the court granted
appellant an extension of time to file the brief until November 5. The brief was not filed. Instead,
appellant filed a motion requesting an additional fifteen days to file the brief.

        We grant the motion. We order appellant’s attorney, Frank D. Sandoval, to file the brief
by November 20, 2014. Counsel is advised that no further extensions of time will be granted
absent a motion that (1) demonstrates extraordinary circumstances justifying further delay, (2)
advises the court of the efforts counsel has expended in preparing the brief, and (3) provides the
court reasonable assurance that the brief will be completed and filed by the requested extended
deadline.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of November, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court